Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/21 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 67-86 have been considered but are moot in view of new grounds of rejection.

Applicant amended claims 67, 74 and 81 to recite “generating an expanded database entry to indicate confirmation of the existing bind of the user to the online account”.  Here, this bind occurs successful authentication of a mobile identity of the user.

 In analogous art, Foo et al. (US 2007/0256122 A1) discloses :

A request to access a network is received from an entity. The entity is authenticated after the request is received. Authenticated identity information associated with the entity, network address information associated with the entity, and network location information associated with the entity is collected. An information set is created. The information set comprises and binds together the authenticated identity information, the network address information, and the network location information. The information set indicates a present association among the authenticated identity information, the network address information, and the network location information. The information set is stored in a session record in a centralized database. The session record represents a session in which the entity accesses 

Here, Foo discloses adding to the database upon authentication of identity information. The addition is included as part of “session records” that are stored with the database. This is illustrated in fig. 2, furthermore, here “Ellipsis 203 indicates that each session record may also include one or more other columns for storing additional authenticated identity information, network address information, and/or network location data items” [0067].

The preceding paragraph [0066] discloses a session record represents a session and stores an information set that binds together authenticated identity information, network address information, and network location information associated with an entity as part of the database entry record shown in fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 67, 70, 73-74, 77, 84, 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al. (US 2015/0170230 A1) in view of Foo et al. (US 2007/0256122 A1).
	Regarding claim 67, 74, 81, Panchal discloses a method of granting a request for access by a user to an online account without requiring a user password from the user to grant access to the online account (see online download account [0046], “website” [0125]), an apparatus and article, comprising:
Requesting (see receive member information 520 in fig. 5), from the user (see [0046], “”inputting member information for the member into user device 270 or another device), a user name (see email address [0047]) and a mobile phone number (phone number [0047]); 
querying one or more mobile service providers and/or other third parties (see [0090]-[0091], wherein server associated with mobile service provider receives application request wherein member information is included however, IMSI is unknown by user, here the server obtains IMSI associated with download account 
authenticating a mobile identity of the user based, at least in part, on the user name, the mobile phone number, and the query (see authentication server in [0047] which utilizes phone number, email address and “search”); and
granting the user access to the online account after successful authentication of the mobile identity of the user (see 660 which demonstrates access by providing member data information from operator network in 660 in fig. 6 and [0095], “[0095] Once a member has been successfully authenticated, server device 280 adds the member to a closed member authentication group. The closed member authentication group includes members that have been authenticated and may access the content using the download account” );
Panchal does not specifically disclose however Foo discloses “generating an expanded database to indicate Ellipsis 203 indicates that each session record may also include one or more other columns for storing additional authenticated identity information, network address information, and/or network location data items”);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Panchal with that of Foo. Doing so would conform to well-known recording and information processing standards in the technological field.
 	Regarding claims 70, 77 and 84; Panchal in view of Foo discloses the method of claim 67, wherein the authenticating the mobile identity of the user comprises generating an electronic query to confirm the user name from the user and the mobile phone number from the user (see [0088] here it is anticipated that the entries of the account application are made via an electronic form for the search to be made).
 	Regarding claims 73 and 80, Panchal in view of Foo discloses the method of claim 67, wherein the successful authentication of the mobile identity of the user relies, at least in part, on an account relationship of the user with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68, 75 & 82 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Foo in further view of Fleischman et al. (US 2012/0321087 A1).
 	Regarding 68, 75 and 82, Panchal in view of Foo does not disclose however Fleischman et al. discloses the method of claim 67, apparatus of claim 74 and article of claim 81, wherein the authenticating the mobile identity of the user comprises authenticating persistence of an association over a period of time between the user and the mobile identity of the user (see [0004] persistence of the authentication and verification for a period of time).
. 
Claims 69, 76 & 83 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Foo in further view of Fleischman et al. (US 2012/0321087 A1) Griffiths et al. (US 2015/0242601 A1).
 	Regarding claims 69, 76 &  83; Panchal in view of Foo and Flieschman discloses method, apparatus and article of claims 68, 78 & 82, They do not explicitly disclose however Griffiths discloses wherein the authenticating persistence of an association over a period of time between the user and the mobile identity of the user comprises verifying persistence (see persistence in [0050]) of the user as a mobile subscriber to one or more mobile service provider accounts (persistence is via a trust vector (TV) of an authenticating entity which is described as a “service provider” in [0032], near bottom).
	It would have been obvious to one of ordinary skill in the art at the time of invention at the time of filing to combine the teachings of Panchal, Foo and Fleischman with that of Griffiths. Doing so would conform to well-known standards in the art at the time of filing. 
Claims 71, 78 & 85 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view Foo in further view of Larkin et al. (US 2015/0038120 A1).
 	Regarding claims 71, 78, 85, Panchal in view of Foo discloses the method of claim 67, wherein the authenticating the mobile identity of the user comprises comparing a current IMSI for a mobile service provider account of the mobile phone number from the user with the stored IMSI associated with the user (current IMSI does not match IMSI stored [0085]).
	It would have been obvious to one of ordinary skill in the art at the time of invention at the time of filing to combine the teachings of Larkin with that of Panchal. Doing so would conform to well-known standards in the art at the time of filing. 
Claims 72,79 & 86  are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Foo in further view Cha et al. (US 2014/0230027 A1).
 	Regarding claims 72, 79 and 86, Panchal in view of Foo discloses the method of claim 67, wherein the successful authentication of the mobile identity of the user comprises a bind authentication implemented, at least in part, to supplement or replace at least one of the following: a request to the user for validation; a request to the user for additional validation; or any combination thereof (bind the authentication [0151]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643